Citation Nr: 0412609	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-12 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel


INTRODUCTION

The appellant's dates of service have yet to be verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

The appellant recently reported indicated that she moved to 
South Carolina; therefore, jurisdiction of her case should be 
transferred to the appropriate RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Correspondence dated in January 2002 complied with the notice 
provisions of the above law in all respects with the 
exception of asking the appellant to submit all relevant 
evidence in her possession that is not already of record.

With regard to development, the appellant completed 
authorization forms for healthcare providers who treated her 
for headaches since service.  The appellant submitted some of 
these records on her own; however, they are not complete.  
She indicated receiving treatment since March 2000, but did 
not submit records prior to March 2002.  In light of the 
foregoing, the RO should attempt to obtain medical records 
from March 2000 to March 2002.

The appellant should also be scheduled for a VA examination 
in order to obtain an opinion regarding the relationship 
between the headaches noted in service and post-service 
headaches.

Finally, the Board notes that the appellant's DD Form 214 is 
not of record, nor have the dates of her service been 
verified.  On remand, the RO should contact the National 
Personnel Records Center to obtain appropriate verification.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the appellant 
to identify all VA and non-VA healthcare 
providers who have treated her for 
headaches since service and ask her to 
sign the appropriate releases to secure 
records of that treatment.  Thereafter, 
the RO should attempt to secure these 
records, and any pertinent records 
obtained should be associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the appellant, a written 
notation to that effect should be placed 
in the file.  The appellant must be 
notified of unsuccessful efforts in this 
regard. 

2.  The RO must contact the NPRC to 
verify all periods of the appellant's 
dates of service to include obtaining a 
copy of her DD Form 214.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied, to 
include ordering any examinations deemed 
necessary.  See also 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); the Veterans Benefits Act of 
2003.  She must also be asked to submit 
relevant evidence in her possession that 
is not already of record.

4.  Upon completion of the development 
prescribed above, the appellant must be 
afforded a neurological examination to 
ascertain the nature and etiology of her 
headache disorder.  All tests and studies 
deemed necessary to make this 
determination should be ordered.  The 
claims folders must be made available to 
the physician for review.  The physician 
should opine whether it is at least as 
likely as not that any diagnosed headache 
disorder is related to service or any 
event that occurred therein.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.  

5.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The appellant is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

6.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  After the above-referenced 
development has been accomplished, the RO 
should again review the claim.  If, in 
the RO's view, additional evidence or 
information it receives warrants further 
development, then such development should 
be undertaken.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




